DETAILED ACTION
Election/Restrictions
In light of the petition decision issued 3/4/2021, the previously issued restriction requirement is withdrawn. Claims 13-16, 18 and 20 are no longer considered withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
13. (Original)The fire suppressing assembly of claim 12, wherein the control system is manually controlled.

14. (Original)The fire suppressing assembly of claim 10, wherein the inductor coil is a toroidal coil.

15. (Original)The fire suppressing assembly of claim 10, wherein the torus container is made from a carbon fiber composite material.

16. (Original)The fire suppressing assembly of claim 10, wherein a uniform magnetic flux is formed in the interior chamber of the torus container.
18. (Original)The fire suppressing assembly of claim 10, wherein the at least one fire suppressing device is configured to couple to an aircraft.
(Original) The fire suppressing device of claim 19, wherein the container is shaped as a torus.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose a torus container that includes metal organic framework materials in an interior chamber with an inductor coil extending through the interior and surrounding the materials with the coil heating the materials to form a suppressing substance conveyed through a discharge port.
U.S. ‘409 discloses a spray device that is not of a toroidal shape and does not include metal organic framework. U.S. ‘847 and U.S. ‘884 each fail to disclose a toroidal container including metal organic framework, or discharge structure, as claimed. U.S. ‘164 discloses the use of metal organic framework and a coil, but is non-analogous, and puts forth no motivation to implement its structure into a torus container. U.S. ‘306 fails to put forth a torus or an inductor, and provides no motivation to modify the disclosed device with either component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752